PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fan et al.
Application No. 16/435,352
Filed: 7 Jun 2019
For TRANSFORMATIVE REMEDIAL ACTION SCHEME TOOL (TRAST)

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition pursuant to 37 C.F.R. § 5.25, filed December 7, 2020, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The renewed petition is DISMISSED. 

This decision concerns Canadian application number CA3045846 filed June 11, 2019.  

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 
filed abroad through error without the 

The required fee (§ 1.17(g) of this chapter).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent 
application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and, the required petition fee. 

The petition fails to comply with requirements (3)(ii) and  (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

Battelle Memorial Institute is the applicant.4  
Declarant Maughan is Intellectual Property Counsel for the applicant.5  
Declarant Nipper serves as outside counsel to the applicant. 
Declarants Maughan and Nipper together made the decision to file the proscribed foreign filing in Canada.6
7
Declarant Good is a paralegal at declarant Nipper’s law firm.8  
On June 7, 2019, declarant Nipper asked declarant Good to “begin the process” of having the Canadian application filed.9  Declarant Nipper has indicated it was his “intention that the filing in Canada be delayed until receipt of a Foreign Filing License from the USPTO”10 (a Foreign Filing License was issued in application number 16/435,352 on June 14, 2019).  However, no such qualification on the timing of the Canadian filing was communicated to declarant Good, since declarant Nipper assumed that declarant Good would know to not file the foreign filing until a filing license had been obtained from the USPTPO.11
Upon receiving the instruction to file, declarant Good failed to remember that the foreign filing would need to be delayed until after the receipt of a foreign filing license in 16/435,352; therefore when she instructed foreign counsel to prepare a Canadian filing, she did not also instruct him to wait to file until a foreign filing license had issued in 16/435,352.12
On June 10, 2019, declarant Good e-mailed foreign counsel Tony Lambert with instructions to file the Canadian application.13
When declarant Nipper reviewed the e-mail communication between declarant Good and foreign counsel Tony Lambert, he mistakenly assumed a foreign filing license had been received from the USPTO.14
15  
An original petition pursuant to 37 C.F.R. § 5.25 was filed more than six months later on February 25, 2020.

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25, first the decision on the original petition set forth on the third page:

…declarants Good and Nipper appear to have been aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) when each first learned of the proscribed foreign filing on August 15, 2019.16  Yet this petition was not filed until more than six months had passed.

With this renewed petition, paragraph 14 of the Nipper verified statement and paragraph 12 of the Good verified statement each explains that the need for a retroactive foreign filing license was discovered on August 15, 2019.  Yet the original petition was not filed until more than six months had passed.  While it is noted declarant Nipper has asserted in paragraph 16 “[w]e worked diligently to comprehensively understand a detailed investigation into facts of the current case and the procedures to obtain a retroactive foreign filing license,” this statement is conclusive and it not clear why more than half a year was permitted to elapse before the original petition was filed.  Why did it take six months to uncover the facts of this case and to learn the requirements of 37 C.F.R. § 5.25?

Second, a verified statement from Tony Lambert’s son has been included on renewed petition, which sets forth his father is deceased.  The declarant indicates it is not known whether his father was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of his involvement in this fact pattern.  

Since this requirement cannot be satisfied, the need for this information would need to be waived via the filing of a petition pursuant to 37 C.F.R. § 1.183.

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, declarant Good has explained in the fifth paragraph of her verified statement included on renewed petition that while she was aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. 


This assertion is conclusory, and it does not identify any error, which led to the proscribed foreign filing disclosure without first securing a foreign filing license.  On second renewed petition, a verified statement must be included, which specifically identifies the error, which led to the disclosure of this information via the foreign filing, prior to securing a foreign filing license.  

Second, the decision on the original petition indicated declarant Good, declarant Nipper, and Lambert must address the following on renewed petition: 

What checks do Nipper’s law firm and Lambert’s law firm, have when filing an application to ensure that a foreign application is not filed when a foreign filing license is required by 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a)?  

If checks were in place, why was the procedure not followed in this instance?  In addition, when were these checks implemented?

Regarding the law firm that employs declarants Good and Nipper, the undersigned has not located any discussion of these questions in the verified statements provided on renewed petition.

Regarding Tony Lambert, his son has indicated he is not aware of what checks might have been in place during the relevant period.  Since this requirement cannot be satisfied, the need for this information would need to be waived via the filing of a petition pursuant to 37 C.F.R. § 1.183.  The request for the waiver of this requirement may be combined with the waiver of the requirement discussed earlier in this decision via the filing of a single petition pursuant to 37 C.F.R. § 1.183.

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  



The second renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,17 hand-delivery,18 or facsimile.19  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web20 and the document code should be RETR.LICENSE.  If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issuing thereon.

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.21  All other 




 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Canada.  Original petition, page 1; Receipt and Filing Certificate that are associated with the Canadian filing submitted with the original petition; Nipper verified statement submitted with the original petition, paragraphs 2, 4-7 and 9-10; Good verified statement submitted with the original petition, paragraphs 2-5; Exhibit A of Good verified statement submitted with the original petition (e-mail from Good to Tony Lambert, dated June 10, 2019); Maughan verified statement submitted with the original petition, paragraph 3; e-mail from Maughan to Nipper submitted with the original petition dated June 7, 2019); page 82 of the 157 page document in IFW received with the original petition (e-mail from Nipper to Maughn); and, page 84 of the 157 page document in IFW received with the original petition (e-mail from Maughan to Nipper).
        2 June 11, 2019.  Original petition, page 1; Nipper verified statement submitted with the original petition, paragraphs 7 and 12; verified statement, paragraph and, page 86 of the 157 page document in IFW received with the original petition (e-mail from a legal assistant employed by Tony Lambert’s law firm to Nipper).
        3 Nipper verified statement submitted with the original petition, paragraphs 12-13.
        4 ADS included on initial deposit, page 7.
        5 Maughan verified statement submitted with the original petition, paragraph 1.
        6 Nipper verified statement submitted with the original petition, paragraph 2; Maughan verified statement submitted with the original petition, paragraph 2; page 82 of the 157 page document in IFW received with the original petition (e-mail from Nipper to Maughn); page 84 of the 157 page document in IFW received with the original petition (e-mail from Maughan to Nipper); and, e-mail from Maughan to Nipper submitted with the original petition dated June 7, 2019). 
        7 Nipper verified statement submitted with the renewed petition, paragraph 4. 
        8 Good verified statement submitted with the original petition, paragraph 1.
        9 Id. at 2.  See also Nipper verified statement submitted with the original petition, paragraph 6.
        10 Nipper verified statement submitted with the original petition, paragraph 6.
        11 Nipper verified statement submitted with the renewed petition, paragraph 7. 
        12 Good verified statement submitted with the original petition, paragraph 4.
        13 Id. at 3.  See also e-mail from Good to Tony Lambert, dated June 10, 2019.
        14 Nipper verified statement submitted with the renewed petition, paragraph 9. 
        15 Good verified statement submitted with the original petition, paragraph 5.
        16 Good verified statement submitted with the original petition, paragraph 5 and Nipper verified statement submitted with the original petition, paragraph 10.
        17 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        18 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        19 (571) 273-8300: please note this is a central facsimile number.  
        20 https://www.uspto.gov/patents/apply.
        21 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).